 OPERATING ENGINEERS, LOCAL 139535International Union of Operating Engineers, LocalNo. 139, AFL-CIO (C. F. Kalupa, Inc.) andGeorge F. Reif. Case 30-CB-1514June 12, 1981DECISION AND ORDEROn September 30, 1980, Administrative LawJudge Karl H. Buschmann issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions, and the General Counsel filed ex-ceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.In this proceeding, the Administrative LawJudge found that Respondent's failure to considerand process certain grievances of Charging PartyGeorge Reif constituted a breach of its fiduciaryduty to deal fairly with Reif, and that Respondentthereby violated Section 8(b)(l)(A) of the Act. In-cluded in the grievances which Respondent refusedto consider or process was a grievance related toReifs June 5, 1979, discharge by C. F. Kalupa, Inc.To remedy this particular aspect of the violationfound, the Administrative Law Judge ordered Re-spondent to cease and desist from its unlawful con-duct and to post an appropriate notice. The Ad-ministrative Law Judge, however, did not recom-mend that Respondent be ordered to make Reifwhole for his losses caused by Respondent's refusalto process his grievance over the discharge. Whilehe found that Respondent had "tacitly concurred"in Kalupa's discharge of Reif and had thereafter il-legally refused to consider or process Reif's timelygrievance over the discharge, the AdministrativeLaw Judge found that the record did not contain"hard evidence" that Reifs discharge would havebeen averted had Respondent objected to it. TheGeneral Counsel has excepted to the Administra-tive Law Judge's failure to include a make-wholeorder against Respondent regarding its refusal toprocess Reifs grievance over his discharge, and wefind merit in this exception.In the first place, the record establishes thatbefore Kalupa discharged Reif it consulted Re-spondent, in effect seeking Respondent's sanctionfor the discharge. And Respondent obliged, for, asI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his findings.256 NLRB No. 89found by the Administrative Law Judge, Respond-ent left Kalupa "with the clear impression that itwas free to discharge Reif without a challenge bythe Union ...." Furthermore, after Kalupa tookaction against him, Reif filed a timely grievanceover the discharge but was wholly ignorant of thefact that Respondent's official who received thegrievance and was charged with pursuing it wasthe same official who earlier gave tacit approval toKalupa's proposal to fire him. Given these circum-stances, it is not surprising that Reif, who expectedand was entitled to an investigation of his griev-ance, received no satisfaction from Respondentuntil he contacted Respondent's president. Eventhen, as is clear from the record, Respondent's fail-ure to prosecute the grievance was caused by itshostility toward Reif for seeking to enforce the col-lective-bargaining agreement and by its animustoward Reif personally because of his opposition toRespondent's leadership. From the foregoing it isclear, and we find, that Respondent's conduct con-tributed to Reifs discharge and that its failure toprocess his grievance was for proscribed reasons.2Accordingly, we shall order that Respondentmake Reif whole for any loss of pay he may havesuffered as a result of its refusal to consider orprocess his grievance concerning his June 5, 1979,discharge from C. F. Kalupa, Inc., to the extentReif has not already been made whole.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-2 Cf. Sargent Electric Company, 209 NLRB 630 (1974); King Soopers,Inc., 222 NLRB 1011 (1976); Warehouse Union, Local 860 InternationalBrotherhood of Teamsters. Chauffeurs, Warehousemen & Helpers of America(The Emporium), 236 NLRB 844 (1978).In passing, we note our agreement with the Administrative LawJudge's observation that on the face of it there is every indication thatReirs grievance was meritorious. In any event, if there is uncertaintyover whether the grievance would have been found to be meritorious iffairly and timely pursued by Respondent, that uncertainty is a directresult of Respondent's unlawful conduct. When resolution of such uncer-tainty is required to determine monetary responsibility, it is proper to re-solve the uncertainty in favor of the injured and innocent employeerather than the wrongdoer In such circumstances, a backpay remedy isclearly appropriate. See, e.g.. Laborers International Union of North Amer-ica, Local 24 AFL-CIO (Centex Homes of California. Incorporated), 234NLRB 367 (1978).W3 e note that Reifs June 5, 1979, discharge was also the subject of anunfair labor practice charge filed against C. F. Kalupa Inc. That chargeresulted in an informal bilateral settlement by which Kalupa agreed topay Reif a certain sum of backpay The make whole order we enter hereshould be construed as making Reif whole to the extent Kalupa has notalready done so. Interest thereon shall be computed in the manner pre-scribed in F: ' Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation. 231 NLRB 651 (1977). See, generally, Isis Plumbing dHeating Co., 138 NLRB 716 (1962).Member Jenkins would award interest on backpay in accord with hisdissent in Olvmpic Medical Corporation, 250 NLRB 146 (1980).. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled below, and hereby orders that the Respondent,International Union of Operating Engineers, LocalNo. 139, AFL-CIO, Appleton, Wisconsin, its offi-cers, agents, and representatives, shall take theaction set forth in the said recommended Order, asso modified:1. Substitute the following for paragraph (b):"(b) In any like or related manner restraining orcoercing employees in the exercise of their right toengage in or refrain from engaging in concerted ac-tivities guaranteed in Section 7 of the Act."2. Add the following as paragraph 2(a) and re-number succeeding paragraphs accordingly:"(a) Make George F. Reif whole for any loss ofpay he may have suffered as a result of its unlawfulrefusal to consider or process his grievance con-cerning his June 5, 1979, discharge from C. F.Kalupa, Inc., to the extent he has not already beenmade whole."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT fail or refuse to fairly repre-sent any employees represented by us or arbi-trarily fail or refuse to file and process anyemployee's grievance on a fair basis or refuseto inform employees of the status of theirgrievances.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir right to engage in or refrain from engag-ing in concerted activities guaranteed by Sec-tion 7 of the Act.WE WILL make George F. Reif whole forany loss of pay he may have suffered as aresult of our unlawful refusal to consider orprocess his grievance concerning his June 5,1979, discharge from C. F. Kalupa, Inc., to theextent he has not already been made whole.WE WILL request C. F. Kalupa, Inc., to payGeorge F. Reif the shortage in his pay checkof $5.20 and, if the Employer refuses, WEWILL promptly pursue the matter through theremaining stages of the grievance procedure.INTERNATIONAL UNION OF OPERAT-ING ENGINEERS, LOCAL No. 139,AFL-CIODECISIONSTATEMENT OF THE CASEKARL H. BUSCHMANN, Administrative Law Judge:This matter arose upon the filing of an unfair labor prac-tice charge by George F. Reif on October 12, 1979.1 OnNovember 26, a complaint was issued by the RegionalDirector for Region 30 of the National Labor RelationsBoard. The complaint was subsequently amended onApril 24, 1980, and during the hearing on May 21, 1980.The complaint alleges that the International Union ofOperating Engineers, Local No. 139, AFL-CIO (hereinRespondent), by its refusal and/or failure to process thegrievances of the Charging Party, has engaged in unlaw-ful conduct violative of Section 8(b)(1)(A) of the Nation-al Labor Relations Act, as amended, herein called theAct. The complaint further alleges that Respondent en-gaged in this conduct arbitrarily because of the ChargingParty's internal union activities and/or his participationin other protected concerted activities. A timely filedanswer denied the substantive allegations of the com-plaint.All parties have been afforded full opportunity toappear,2to introduce evidence, to examine and cross-ex-amine witnesses, and to file briefs. Based upon the entirerecord, the briefs filed on behalf of the General Counseland Respondent, and my observation of the demeanor ofthe witnesses, I make the following findings of fact andconclusions of law.FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERC. F. Kalupa, Inc., is a Wisconsin corporation engagedin sewer and water main installation primarily for mu-nicipalities. During 1979, C. F. Kalupa, Inc., received inexcess of $200,000 from the city of Appleton, Wisconsin,for sanitary and sewer construction performed. During1979, the city of Appleton, Wisconsin, purchased and re-ceived goods and services valued in excess of $50,000 di-rectly from outside the State of Wisconsin. C. F. Kalupa,Inc., is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDRespondent, International Union of Operating Engi-neers, Local No. 139, AFL-CIO, is admittedly a labororganization within the meaning of Section 2(5) of theAct.All dates hereinafter are in 1979 unless otherwise specified.2 At the hearing held on May 21, 1980, Respondent moved to dismissthe complaint on grounds that the General Counsel had failed to establisha prima facie case. Respondent's motion is denied. OPERATING ENGINEERS, LOCAL 139537III. RESPONDENT AND EMPLOYER COLLECTIVE-BARGAINING RELATIONSHIPAt all times material, Respondent and the Employerwere parties to two collective-bargaining agreements.These agreements were negotiated by Respondent andtwo separate employer associations. The Employer hasnever bargained individually with Respondent. Rather,the Employer authorized the Wisconsin Association ofPublic Works Contractors to negotiate with Respondent,and upon agreement the Employer became a signatory tothe contract. Also, the Employer authorized the Wiscon-sin Chapter Associated General Contractors to negotiatean agreement with Respondent, but the employer did notseparately sign this agreement.I find that at all times relevant the operative collec-tive-bargaining agreement was the master agreement ne-gotiated by the Wisconsin Association of Public WorksContractors.3IV. REIF'S EMPLOYMENT WITH C. F. KALUPA, INC.George F. Reif is an operating engineer who has beenfor the past 10 years a member of Respondent.4Duringthe fall of 1978 and again during the spring of 1979, Reifworked for C. F. Kalupa, Inc. He obtained employmentwith Kalupa on both occasions on referral by Respond-ent. This was done through Respondent's practice of dis-patching unemployed operating engineers through theuse of the local's out-of-work book. Respondent's prac-tice was to fill requested job orders of various contrac-tors by matching an unemployed operator's capabilitieswith the requested job description. The qualified opera-tor nearest the top of the list would then be dispatched.Pursuant to this practice, Reif was hired by the Employ-er on April 23.While working for the Employer, from April 23 untilhis discharge on June 5, Reif operated a combinationtractor and backhoe endloader.5During his first 2 weeksof employment, Reif received compliments from the Em-ployer's supervisors for his job performance. The recordindicates that Reif never personally received a complaintregarding his job performance. However, StewartNitzke, the Employer's superintendent, did testify that"they would have [complained], but he was the kind ofman you couldn't tell anything to."On May 11, Reif was told by his supervisors, LouisKalupa and Stewart Nitzke, "to bank" his time; i.e., toadjust his hours worked that week to reflect a 40-hourweek.6Reif refused to fill in his timecard in this manner,3 This finding is supported by G.C. Exh. 8(c) In a report to the unionpresident concerning ReiFs discharge by the Employer. Business AgentWirth cited the WAPWC labor agreement. In any case, for purposes ofthis case, the relevant provisions of both agreements are either identicalor virtually identical.4 Members of Respondent comprise two categories: Those who workfor the same employer year after year, and, those who work for differentemployers anywhere from a half day to a year or longer. Reif is in thelatter category.s It is disputed as to whether or not Reif was contractually assigned tothis particular machine. However, since this issue is part of the gravamenfor one of Reirs grievances, suffice it to say that Reif certainly believedhe was contractually assigned to his machine.^ Although Nitzke denied ever instructing Reif to adjust his hours, Icredit Reifs testimony in this regard.saying he would not "bank" hours but would fill in thetimecard according to the contract. Louis Kalupa thensaid that Reif knew nothing about banking hours. Reifreplied, "[D]on't be surprised when you have overtimeon the time card." According to the collective-bargain-ing agreements, operating engineers receive wages for afull 8 hours after working in excess of 4 hours during theday.' Reif had worked some "short" days that week, buton those days he had worked more than 4 hours. Had headjusted his timecard, as requested by his Employer Reifwould have lost $50.04 in overtime pay that week. TheCompany ultimately paid that amount.On the morning of June 4, Nitzke telephoned Reif athome and instructed Reif not to report for work at theBerlin, Wisconsin, jobsite because he was not needed forthat day. During the course of June 4, however, the ma-chine normally operated by Reif was operated by Nitzkeand possibly by Louis Kalupa and some laborers. Whenreporting to the jobsite on June 5, Reif saw two laborersfueling his machine. He also noticed mud on it and askedthe laborers who had operated the machine the daybefore. They did not respond, so Reif confronted Nitzkeand asked him who had operated the machine. Nitzke re-plied that he had. Reif responded if he had a union cardto which Nitzke said, yes. Reif then told Nitzke, "[I]tdidn't make any difference because we had assignment inour contract that I was entitled to run that machine anytime the machine was run or I was entitled to the timethat the machine was run." Nitzke told Reif that man-agement runs the Company the way they saw fit andthat he (Nitzke) could run the machine as much as hewanted. Reif replied, "[Y]ou run the company but withinthe confines of the agreement." Reif then proceeded towork.On the evening of June 5, Reif received a telephonecall from Nitzke. Nitzke informed Reif that he was beinglaid off because he was no longer needed. Reif requesteda written layoff notice which he subsequently receivedby mail on June 7.V. EVENTS SURROUNDING THE ALLEGED UNFAIRLABOR PRACTICESPrior to notifying Reif of his discharge on June 5,Nitzke had called the union hall and spoken to EdwardWirth Respondent's business agent.8Nitzke said duringthat conversation that he was thinking about laying offReif, because of different problems, such as Reif beinglate, visting with other workers, and keeping them fromtheir work. Nitzke further explained that Reif was com-plaining about the 1-1/2 hours during which the machinehad been operated, and that Reif was quoting the con-tract to other workers, telling them what to do. Nitzkethen asked Wirth if Reif could be laid off. Wirth'sanswer was that the decision to lay off was entirely upto Nitzke. Wirth offered to dispatch another operator forthe job, if Nitzke effectuated the layoff of Reif.The record indicates that Nitzke's decision to dis-charge Reif was primarily influenced by Reifs firm insis-7G.C Exh. 6, art. XVII, sec 17 2; G.C Exh. 7, art. XVII, Sec 17.2.' This conversation is a composite of the testimony and exhibits relat-ing to this issue (G C Exh 16 at par I I) 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDtence that the Employer meticulously comply with theprovisions of the collective-bargaining agreement. More-over, Wirth's comments to Nitzke during their telephoneconversation on June 5 left the Employer with the clearimpression that it was free to discharge Reif without achallenge by the Union for violating the collective-bar-gaining agreement.On June 6, Reif telephoned the union office to "sign"the out-of-work book and to speak with a business agentabout his discharge. Reif informed Respondent's businessagent, Mel Parker, that he had been laid off for defend-ing and enforcing the union contract. Parker told Reifthat Edward Wirth handled matters for that geographi-cal area of the union district. Parker said he would leavea message for Wirth to return Reifs telephone call.On the evening of June 7, Wirth returned Reifs tele-phone call. Reif explained that he had been dischargedfor defending the union contract. He told Wirth that hismachine had been run so he wanted 1-1/2 hours pay, hisjob back, and to file a grievance.9Wirth responded thathe would check into it and get back to Reif.On June 9, Reif received two checks by mail from theEmployer. Reif noted that one of the checks was $5.20too low under the new wage schedule effective June 1.He also noted the other check did not reflect the 1-1/2hours pay for the time his machine had been operated onJune 4. Within -week after receiving these checks, Reiftelephoned Wirth at the union office. Wirth not beingavailable, Reif left a message informing Wirth of the$5.20 shortage.On July 11, Reif called Wirth again and inquiredwhether anything was being done regarding the Kalupagrievance. Wirth replied that nothing was being done be-cause he and another business agent were too busy withnegotiations. Reif asked whether Wirth had received histelephone message about the $5.20 shortage, and Wirthadmitted that he had received the message.Having heard nothing from his Union, Reif on August19 drafted a letter to Respondent's business manager andpresident, Donald Shaw, complaining that Wirth haddone nothing with regard to the Kalupa grievances. Reifagain explained his belief that his discharge was a resultof his attempt to enforce the union contract. Upon re-ceipt of this letter, on August 22, Shaw immediately in-structed Wirth to investigate the matters contained inReif's letter and to report back. ' On August 30, Wirth sent his report to Shaw in whichWirth briefly explained the alleged events leading toReif's discharge, including Reifs assertion that he hadbeen fired for enforcing the union contract. Wirth con-cluded, "[H]owever, I feel the operator is to run the ma-chine and the business agent is to enforce the contract.When made aware of the violations, the actions of9 The record shows that Reif has only once before filed a grievanceagainst an employer. In that instance, Respondent represented Reif byfiling an unfair labor practice charge in 1977, prompting the issuance of acomplaint by Region 30. The parties have stipulated that this complaintissued against Ed Gersek, Inc., involving Reifs discharge for allegedlydefending and enforcing the union contract was settled.'O The record shows that Shaw had no knowledge of the events sur-rounding Reifs discharge until receipt of Reifs letter on August 22.Kalupa may be questionable but I don't feel it was agross violation of the contract ...." "From July 11 until September 20, Reif had no commu-nication with Wirth. On September 20, Wirth appearedat the Wisconsin Bridge and Iron Jobsite in Greenbay,Wisconsin, where Reif was employed. Reif asked Wirthwhat was being done with the Kalupa grievances. Wirthreplied that he had taken it up with Nitzke and that hewould not do anything with it. Wirth further said that itwas terrible for him to have to represent Reif as a broth-er member, and that people like him should not be in theUnion. Wirth stated that Reif was stupid and that he hadbetter wise up and did he not realize what the last elec-tion was about.l2When Reif responded by calling DonShaw a liar and expressed his opposition to the DonShaw regime, Wirth's parting remark was that the menon the scaffolding above should drop something onReifs head.Prior to leaving the Wisconsin Bridge and Iron jobsiteon September 20, Wirth went to the office trailer andspoke to Allen Dombrowski, a company supervisor.Wirth asked if Reif were doing his job, and whether hewas "doing any preaching on the job. Dombrowski's re-sponse was that Reif was "doing a very good job for ushere ...and that he also did a real good job for us [atanother jobsitel...." After hearing this, Wirth left thetrailer without saying another word.On September 25, Wirth again appeared at the Wis-consin Bridge and Iron jobsite. Reif asked if Wirth hadreceived the telephone message concerning the $5.20shortage from Kalupa. Wirth assured Reif he had re-ceived the message and that he was looking into theshortage. Reif filed the unfair labor practice charge onOctober 12.AnalysisExtensive case law has established that under Section8(b)(l)(A) of the Act the Union has a duty of fair repre-sentation on behalf of all those for whom it acts withouthostile discrimination. A union's power must be exer-cised fairly, impartially, and in good faith. A unionmember has the right to be free from unfair or irrelevantor invidious treatment by his exclusive bargaining agent.A union's obligation in this regard is breached when itsconduct toward a member of the collective-bargainingunit is arbitrary, discriminating, or in bad faith. While theunion may not arbitrarily ignore a meritorious grievanceor process it in a perfunctory manner, an individual em-ployee does not have an absolute right to have his griev-I G.C. Exh. 8(c).In this report Wirth also referred to Reifs job referral on July 23 toTheo. UTSCHIG & Sons, Inc.. Wirth explained that Reif had gotten intoa heated discussion with the supervisor and was sent home before per-forming any work for the contractor. Wirth concluded with the opinionthat "[ilt seems that whenever George [Reifl has worked he has manymore problems than the other brothers of Local 139." Reif testified thathe had refused the job because the employer wanted Reif to cross craftjurisdictional lines in violation of the Union's bylaws. Specifically, Reifrefused the job because the employer expected Reif to engage in laborbeyond the scope of those duties required of operating engineers. SeeG C. Exh 5, art IX, sec. 3(p).*2 The record shows that George Reif was antagonistic to Respond-ent's present administration, in particular, to Don Shaw. OPERATING ENGINEERS, LOCAL 139539ance taken through all steps of a grievance procedure. Inshort, the union has an area of discretion in acting rea-sonably and fairly.In this regard, the General Counsel submits that Re-spondent arbitrarily refused to assist Reif and deliberate-ly kept him uninformed concerning his grievance. Re-spondent, on the other hand, argues that Reif created hisown problems because he was quarrelsome with his su-pervisors and personally hostile to the Union's leader-ship. Respondent also asserts that Reifs layoff occurredbecause the job was winding down and the Employer nolonger needed an operator.As detailed above, the record shows that Reif properlycommunicated his grievance to the Union on June 7, andthat it challenged his discharge or layoff because of hisefforts in enforcing the union contract. The Union notonly failed to process that grievance, but it also tacitlyhad given its approval to the Employer's action. More-over, Reifs subsequent grievance about a shortage of$5.20 in his paycheck was similarly disregarded, eventhough both, the Employer as well as the Union, ad-mitted that this grievance had merit. Not until Reif hadrepeatedly contacted Respondent and sent a letter did itact when on August 30 Wirth submitted a report toUnion President Shaw. In the report the Union concededthat the Employer's practices may have been "question-able" but it concluded that it did not amount to "a grossviolation." Wirth also expressed his opinion that "the op-erator is to run the machine and the business agent is toenforce the contract." Obviously critical of Reifs effortsin enforcing the union contract, Respondent apparentlyresented such conduct by any of its members.While it is arguable whether Reifs grievance concern-ing the shortage in his paycheck can be considered aminor matter, Reifs discharge as a result of his disputewith the Employer over the contract interpretation cancertainly not be dismissed with a simple comment thatthe violation was insignificant. To the contrary, the Em-ployer's conduct would be regarded as a serious interfer-ence with an employee's right protected by Section 7 ofthe Act. Of particular arbitrary and hostile discriminationwas the Union's conduct on June 5, when Nitzke at-tempted to obtain the Union's reaction to the layoff.Wirth merely stated that Reifs layoff was up to the Em-ployer and that the Union would simply send someoneelse. This conversation also disproves Respondent'snotion that Reif was laid off because the "job was wind-ing down" and "the employer no longer needed theman."The record shows that Respondent perceived Reif tobe a troublemaker who wherever he worked had "manymore problems than the other brothers of Local 139"(G.C. Exh. 8(c)). Reif had persistently insisted upon anemployer's meticulous adherence to the union contract.He also had repeatedly voiced his strong opposition tothe Local's leadership of Donald Shaw. This explainsRespondent's failure to give serious attention to Reif'sgrievances and the Union's obvious attempt to ignorethese grievances.CONCLUSIONS OF LAW1. Respondent International Union of Operating Engi-neers, Local No. 139, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.2. C. F. Kalupa, Inc., is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.3. By its failure to process the grievances of GeorgeReif and its deliberate attempt to ignore the grievances,Respondent breached its duty of fair representation andthereby violated Section 8(b)(l)(A) of the Act.4. These violations are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(b)(l)(A) of the Act, Irecommend that Respondent be ordered to cease anddesist from its unlawful practices. I further recommendthat Respondent be ordered to post an appropriate noticeand take certain affirmative actions in order to effectuatethe policies of the Act. In addition, I recommend thatRespondent be ordered to proceed promptly with theprocessing of the grievances, including that challengingthe shortage in Reifs paycheck.While the record shows that the Union tacitly con-curred with the Employer's discharge of Reif, the recorddoes not show that the discharge would have been avert-ed had the Union objected to it. One could speculatethat-but for Respondent's cooperation with the Em-ployer-Reif would have kept his job with Kalupa, butthe record does not contain hard evidence to supportthat proposition. Accordingly, I do not recommend thata make whole order be issued, as requested by the Gen-eral Counsel. Since Reifs discharge has been the subjectof a settlement by the Employer, it will be unnecessaryto order Respondent to act on this matter.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, I recommend theissuance of the following recommended:ORDER'3The Respondent, International Union of Operating En-gineers, Local No. 139, AFL-CIO, Appleton, Wisconsin,its officers, agents, and representatives, shall:1. Cease and desist from:(a) Restraining or coercing employees in the exerciseof the rights guaranteed them by Section 7 of the Act byfailing to process a grievance fairly and by arbitrarily re-fusing to consider and process a grievance fairly and byfailing to inform employees of the status of their griev-ances.'a In the event no exceptions are filed as provided bh Sec. 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall he deemed waived for all purposes 540DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Restraining or coercing employees in the exerciseof the rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the purposes of the Act:(a) Request C. F. Kalupa, Inc., to pay George Reif theshortage in his paycheck of $5.20 and, if the Employerrefuses, promptly to pursue the matter through the re-maining stages of the grievance procedure.(b) Post at its business offices and meeting halls and atall places where notices to its members and other em-ployees in the bargaining unit are customarily postedcopies of the attached notice marked "Appendix."'4'4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."Copies of said notice, on forms provided by the RegionalDirector for Region 30, after being duly signed by an of-ficial of Respondent, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material. Respondent shall also signcopies of the notice which the Regional Director shallmake available for posting by C. F. Kalupa. Inc., if it iswilling.(c) Notify the said Regional Director for Region 30, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.